DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-42 are pending with claims 1-4, 8-10 and 14-42 under examination and claims 5-7 and 11-13 withdrawn from consideration.

Response to Amendment
Applicant(s) remarks and claim amendments have overcome the drawing objections previously set forth in the Non-Final Rejection mailed on 09/01/2021.  Accordingly, the previous drawing objections are withdrawn.  However, new drawing and specification objections have been set forth.
In view of the amended claims, new claim objections have been set forth.
In view of the amended claims, new 112(a) rejections have been set forth.
Applicants amendments to the claims received on 03/01/2022 have overcome some of the 112(b) rejections previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth. 
Based on the amended claims and remarks received on 03/01/2022, the previous prior art rejection based on Kloepfer has been withdrawn and a new prior art rejection set forth (see below).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200", shown in fig. 10B, and "135", shown in fig. 11A-C and 12A-B have 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 Pages 21-23 of applicant’s instant specification designate reference characters “200” and “135” as “the passive illuminator”.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 15, and 16 are objected to because of the following informalities:

Claim 1 line 14 recites “entering inside adaptor housing” which should recite “entering inside the adaptor housing”.
Claim 4 step (c) 
Claim 15 recites “for exposing optically at least part of first one of two parallel plates in an assay device” which appears to be grammatically incorrect and should recite “for exposing optically at least part of a first plate of two parallel plates in an assay device”.
Claim 16 recites “an auxiliary having an optical axis thereof” which appears to be a grammatical/clerical error and should recite “an auxiliary lens having an optical axis thereof”.

Appropriate action is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-10 and 14-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 line 10 has been amended to recite “the exit aperture is positioned between the imager and the lens”.  Applicants previously recite in claim 1 line 2 “an imager having a lens”.  Support for the exit aperture being positioned between the imager and the lens where the lens is a lens of an imager was not found in the originally filed disclosure.  Specifically, page 23 of applicant(s) instant specification states “Figs. 12A-12B show a passive illuminator 135 that is positioned around the outside peripheral of an imager lens 133 in accordance with some embodiments” and page 42 “wherein the detector is a smart phone and the imager is a camera as part of the smartphone”.  Furthermore, Fig. 10A shows the exit aperture 134C is positioned below camera of the smartphone, not between the imager lens 133 and the imager.  Although applicants do provide support for the exit aperture 134(C) being between a lens and the imager, this appears to be a different lens from the lens of the imager.  Accordingly, support for the amended limitation “the exit aperture is positioned between the imager and the lens” was not found in the originally filed discloser and is therefore new subject matter.
Claims 2-4, 8-10, and 14-42 are also rejected based on their dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-10, and 14-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the side wall”.  Applicant(s) recite a light guide having two ends, but have not previously set forth “a side wall” with respect to the light guide in the claims and it is unclear what “the side wall” is referring to.  Perhaps applicants intend to recite “a side wall”?
Claims 2-4, 8-10, and 14-42 are also rejected based on their dependency from claim 1.

Claim 3 recites “a mobile phone that has a camera”.  However, claim 1 line 2 previously set forth “an imager having a lens”.  It is unclear if the camera of the mobile phone is also the imager having a lens, or if applicants are defining a second imager within the device.  Is the imager of claim 1 also the camera of the mobile phone?

Claims 8, 9, 16 refers to “a/the lens in the camera of the mobile phone”.  However, claim 1 line 2 recites “an imager having a lens”.  It is unclear if the lens in the camera of the mobile phone is also the lens of the imager where the imager is the camera of the mobile phone, or if applicant(s) are intending to define a second lens and second imager.  Perhaps applicant(s) intend to recite “the lens of the imager”?  Furthermore, claim 9 recites “the lens in the camera” which is unclear because applicants do no previously define “a lens in the camera” and it is unclear if applicants are referring to the lens of the imager in claim 1 line 2 or if applicants are attempting to define another lens entirely.  

Claim 10 recites “an optical condenser aligned with the entrance aperture of an optics chamber”.  However, claim 1 lines 6-9 previously require “an adaptor housing comprising … an entrance aperture … wherein the passive illuminator is positioned inside the adaptor housing, and receives light from the entrance aperture”.  It is unclear how the optical condenser and optics chamber are configured in relation to the entrance aperture, the adaptor housing, and the passive illuminator such that the optical condenser is aligned with the entrance aperture of an optics 

Claim 14 recite “the optics chamber”.  However, applicant(s) have not previously set forth “an optics chamber” and it is unclear what applicants are referring to as the optics chamber in claim 14.  Perhaps applicants intend to recite “an optics chamber”?  Furthermore, claim 14 recites “the exit aperture is disposed at a first side of the optics chamber”.  However, claim 1 line 6 previously required “an adaptor housing comprising an exit aperture”.  It is unclear if the exit aperture is part of the adaptor housing, as required by claim 1, or if the exit aperture is part of the optics chamber, as required by claim 14.  How are the optics chamber, adaptor housing, and exit aperture configured such that the exit aperture is disposed on a first side of the optics chamber and also comprised in the adaptor housing?  Similarly, claim 14 recites “the exposure aperture is disposed at a second side of the optics chamber” whereas claim 1 lines 6-7 previously required “an adaptor housing comprising … an exposure aperture”.  It is unclear if the exposure aperture is part of the adaptor housing, as required by claim 1, or if the exposure aperture is part of the optics chamber, as required by claim 14.  How are the optics chamber, adaptor housing, and exposure aperture configured such that the exposure aperture is disposed on a first side of the optics chamber and also comprised in the adaptor housing?

Claim 15 recites “the exit aperture at the first side of the adaptor housing”.  However, claim 14 previously required “the exit aperture is disposed at a first side of the optics chamber”.  Furthermore, claim 1 previously required “an adaptor housing comprising an exit aperture”.  It is unclear how applicants are attempting to correlate the adaptor housing, the exit aperture, and the optics chamber with respect to one another.  Is the exit aperture on a first side of the adaptor housing or on a first side of the optics chamber?  Furthermore, it is unclear which side applicants 

Claim 15 recites “the exposure aperture at the second side of the optics chamber”, and then later recites “through the exposure aperture of the adaptor housing”.  It is unclear if the exposure aperture is on the optics chamber or if the exposure chamber is on the adaptor housing.  How are the adaptor housing, the optics chamber, and the exposure aperture structurally correlated to one another such that the exposure aperture is on both the optics chamber and the adaptor housing. 

Claim 16 recites “the exit aperture of the optics chamber”.  Claim 15 previously recites “the exit aperture of the first side of the adaptor housing”.  Still further, claim 14 previously recites “the exit aperture is disposed at a first side of the optics chamber”, and even further, claim 1 previously required “an adaptor housing comprising an exit aperture”.  It is unclear how applicants are attempting to structurally correlate the optics chamber, the adaptor housing, and the exit aperture such that one of ordinary skill in the art would understand how the exit aperture is disposed on both the optics chamber and adaptor chamber. How is the optics chamber defined with respect to the adaptor housing?

 Claim 17 recites “the exposure aperture in the optics chamber”.  However, claim 1 lines 6-7 previously required “an adaptor housing comprising … an exposure aperture”.  It is unclear how applicants are attempting to structurally correlate the optics chamber, the adaptor housing, and the exposure aperture such that one of ordinary skill in the art would understand how the exposure aperture is disposed on both the optics chamber and adaptor chamber. How is the optics chamber defined with respect to the adaptor housing?  Furthermore, “the optics chamber” is unclear because applicant(s) have no previously set forth “an optics chamber” and it is unclear what applicants are referring to by the optics chamber.  Furthermore, the phase “all light path” is 

Claim 18 refers to “the outside peripheral of the imager” which lacks antecedent basis because applicants have not previously set forth “an outside peripheral of the imager”.  Perhaps applicants intend to recite “an outside peripheral of the imager”?

Claims 19, 24, 25, 28, and 29 refer to “side illumination fiber”.  It is unclear as to the metes and bounds of this term such that one of ordinary skill in the art would recognize what structural limitation is intended based on common knowledge in the art.  In this case, the specification fails to provide any limiting definition for this term that would serve to clarify the scope. Clarification is requested via amending the claims to clarify what specific structure or equivalent is intended.  A side is simply a position with respect to an object, which can be the top, bottom, left, right, etc.  Would any fiber that illuminates either from one end or another be considered “a side illumination fiber”?  Would any fiber that illuminates radially be considered “a side illumination fiber”?

Claim 19 refers to “the group consisting of”.  However, this is unclear because applicant(s) have not previously set forth “a group” and it is unclear what applicants are attempting to refer back to as “the group”.  Perhaps applicants intend to recite “a group”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 10, 14-16, 18, 20, 21, 23, 26, 27, and 30-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0227758 – hereinafter “Lin”), and further in view of Tipgunlakant et al. (US 2014/0267670 – hereinafter “Tipgunlakant”) 

Regarding claim 1, Lin discloses a device for illuminating and imaging an object (Lin; figs 8A-B, [0107]), comprising:
(a) an imager (Lin; fig. 8B, #2, [0109]) having a lens (Lin; fig. 8B, #21, [0110]); and 
(b) an passive illuminator for illuminating the object (Lin; fig. 8B, #17, [0109]), wherein the passive illuminator comprises a light guide (Lin; fig. 8B, #17, [0109]) that accepts light (Lin; fig. 8B, #171, [0109]), and emits the light from the side wall of the light guide (Lin; fig. 8B, #172, [0109]); and 

wherein the passive illuminator receives light from an entrance aperture (Lin; fig. 8B, #171, #22, [0109]), 
the exit aperture is positioned between the imager and the lens (As best understood, Lin discloses an exit aperture as the interface between light output portion 172 and lens 21, [0111]), 
the exit aperture is optically aligned with the exposure aperture for imaging the object (Lin; fig. 8b, the interface between light output portion 172 and lens 21 aligns with exposure aperture 113), and 
the adaptor housing reduces ambient light outside the adaptor housing entering inside adaptor housing (Lin; fig. 8B, #176, [0111]).  
Lin does not disclose the passive illuminator accepts light from one or both ends of the light guide, an adaptor housing comprising an entrance aperture, and the passive illuminator is positioned inside the adapter housing.  
However, Tipgunlakant teaches the analogous art of a device for illuminating and imaging an object (Tipgunlakant; fig. 1, #101, [0052]) comprising a housing (Tipgunlakant; fig. 1, #101 is a cap that slides over one end of a mobile computing device 100 [0052].  Accordingly, the sides that slide over the mobile computing device 100 define a housing), a passive illuminator comprising a light guide (Tipgunlakant; fig. 11, #1102, [0063]), wherein the passive illuminator accepts light from one or both ends of the light guide (Tipgunlakant; fig. 11, #702, #1102, [0056]), and the adaptor housing comprises an entrance aperture (Tipgunlakant; device 101 slides over one end of mobile computing device 100 and establishes optical coupling between the camera and the camera flash of the mobile computing device 100 and the corresponding optical elements of the mobile microscopy device 101 [0052].  Accordingly, the interface between LED 702 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passive illuminator of Lin, with the passive illuminator that accepts light from one or both ends of the light guide, and the adaptor housing of Lin with the adaptor housing having an entrance aperture with the passive illuminator positioned there inside, as taught by Tipgunlakant, because Tipgunlakant teaches the passive illuminator inside the housing that accepts light from one or both ends through an aperture in the housing provides a fully integrated system that allows easy coupling and decoupling of the device from a mobile computing device [0052].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Lin and Tipgunlakant both teach a device for illuminating and imaging an object comprising a passive illuminator that guide light to an object and a housing.

Regarding claim 2, modified Lin teaches the device of claim 1 above, wherein a sample holder (Lin; fig. 8B, #13, [0066]) and the passive illuminator is position around an outside a peripheral of the exit aperture (As best understood, Lin discloses the passive illuminator 17 is positioned around an outside periphery of the exit aperture; fig. 8A – passive illuminator 17 surrounds the interface between light output portion 172 and lens 21).
Modified Lin does not teach the adaptor housing further comprises a slot for inserting a sample holder into the adapter housing.
However, Tipgunlakant teaches the analogous art of a device for illuminating and imaging an object (Tipgunlakant; fig. 1, #101, [0052]) comprising a housing (Tipgunlakant; fig. 1, #101 is a cap that slides over one end of a mobile computing device 100 [0052].  Accordingly, the sides that slide over the mobile computing device 100 define a housing), and a passive illuminator comprising a light guide (Tipgunlakant; fig. 11, #1102, [0063]), wherein the adaptor housing 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify adapter housing of Lin, to further comprise a slot for inserting a sample holder into the adapter housing, as taught by Tigpunlakant, because Tipgunlakant teaches the adapter housing configured with a slot to receive a sample holder allows the device to removable receive a medium such as a slide or microarray such that the sample is configured within the optical path of the camera when the sample holder is inserted [0053, 0055]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Lin and Tipgunlakant both teach a device for illuminating and imaging an object comprising a passive illuminator that guides light to an object and a housing.

Regarding claim 3, modified Lin teaches an apparatus for illuminating and imaging an object (Lin; figs 8A-B, [0107]), comprising:
(a) a mobile phone that has a camera and a light source (As best understood, Lin discloses the device comprises a mobile phone; fig. 8A, “E”, [0065] that has a camera; fig. 8A, #2, #21, [0110], and a light source; fig. 8A, #2, #22, [0109]); and 
(b) the device of claim 1 (The device of claim 1 has previously been discussed above).  

Regarding claim 4, modified Lin teaches a method for illuminating and imaging an object, the method comprising 
(a) providing the device of claim 1 (The device of claim 1 has previously been discussed above); 2Application No. 16/172,465 Response to the Action dated: 09/01/2022 Docket No.: ESX-075US 
(c) illuminating the object using the passing illuminator (Lin; [0109-0112]),
(d) imaging the object with the imager (Lin; [0112]). 
Lin does not disclose (b) inserting the object into the adaptor housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adapter housing of Lin, to further comprise a slot for inserting a sample holder into the adapter housing, as taught by Tigpunlakant, because Tipgunlakant teaches the adapter housing configured with a slot to receive a sample holder allows the device to removable receive a medium such as a slide or microarray such that the sample is configured within the optical path of the camera when the sample holder is inserted [0053, 0055]).  The modification resulting in the method of modified Lin comprising a device having a slot in the housing which a sample holder is inserted into prior to illuminating the object using the passing illuminator. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Lin and Tipgunlakant both teach a device for illuminating and imaging an object comprising a passive illuminator that guides light to an object and a housing.  

Regarding claim 8, modified Lin teaches the apparatus of claim 3 above, wherein the passive illuminator is in a form of a ring configured to surround an optical axis of a lens in the camera of the mobile phone when the apparatus is engaged with the mobile phone (Lin; fig. 8A, passive illuminator 17 comprises a ring that surrounds lens 21 of the camera 2 of the mobile phone E).

Regarding claim 10, modified Lin teaches the apparatus of claim 3 above, further comprising an optical condenser configured to be placed in front of the light source of the mobile 

Regarding claim 14, modified Lin teaches the apparatus of claim 3 above, wherein the exit aperture is disposed at a first side of the optics chamber (As best understood, Lin teaches the exit aperture formed between light output portion 172 and lens 21 is on a top side of the adaptor housing.  Note: the examiner is interpreting the “optics chamber” to be the portion of the device through which light interacts as shown by the dashed line in fig. 8B), 
the exposure aperture is disposed at a second side of the optics chamber (Lin; fig. 8B, opening 113 is on the bottom side of the optics chamber), 
wherein the light-guide has a first end aligned with the entrance aperture of the adaptor housing (The modification of the passive illuminator of Lin, with the passive illuminator that accepts light from one or both ends of the light guide, and the adaptor housing of Lin with the adaptor housing having an entrance aperture with the passive illuminator positioned there inside, as taught by Tipgunlakant, has previously been discussed in claim 1 above), and wherein each of the entrance aperture, the exit aperture, and the exposure aperture is optionally or removably covered with a window.  

Regarding claim 15, modified Lin teaches the apparatus of claim 14, wherein the exit aperture at the first side of the adaptor housing is aligned with the exposure aperture at the second side of the optics chamber for exposing optically at least part of first plate a device to the exit aperture of the adaptor housing through the exposure aperture of the adaptor housing (Lin discloses the exit aperture formed between light output portion 172 and lens 21 on the top side of the adaptor housing is aligned with the exposure aperture 113 aligned on the bottom side of the 
Lin does not disclose an assay device comprising two parallel plates and the assay device is inserted into a receptacle slot of the adaptor housing.  
However, Tipgunlakant teaches the analogous art of a device for illuminating and imaging an object (Tipgunlakant; fig. 1, #101, [0052]) comprising a housing (Tipgunlakant; fig. 1, #101 is a cap that slides over one end of a mobile computing device 100 [0052].  Accordingly, the sides that slide over the mobile computing device 100 define a housing), and a passive illuminator comprising a light guide (Tipgunlakant; fig. 11, #1102, [0063]), wherein the adaptor housing further comprises a slot for inserting an assay device comprising two parallel plates into the adapter housing (Tipgunlakant; fig. 4, #301, #302, [0053-0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify adapter housing of Lin, to further comprise a slot for inserting a sample holder into the adapter housing, as taught by Tigpunlakant, because Tipgunlakant teaches the adapter housing configured with a slot to receive a sample holder allows the device to removable receive a medium such as a slide or microarray such that the sample is configured within the optical path of the camera when the sample holder is inserted [0053, 0055]).  The modification resulting in a configuration where one of the two parallel plates of the assay device is optically exposed and aligned with the exit aperture and exposure aperture. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Lin and Tipgunlakant both teach a device for illuminating and imaging an object comprising a passive illuminator that guides light to an object and a housing. 

Regarding claim 16, modified Lin teaches the apparatus of claim 15 above, further comprising an auxiliary lens aligned with the exit aperture of the optics chamber (Lin; figs. 1B in view of 8B, #12, [0109]), or an auxiliary lens located between the passive illuminator and the 

Regarding claim 18, modified Lin teaches the device of claim 2 above, wherein the distance between the passive illuminator and the outside peripheral of the imager is in a range of 2 mm to 50 mm (Lin; [0037]).  

Regarding claim 20, modified Lin teaches the device of claim 1 above, wherein the passive illuminator has a rotationally symmetric shape (Lin discloses the passive illuminator 17 as an annular structure; [0110]).  

Regarding claim 21, modified Lin teaches the device of claim 1 above, wherein the passive illuminator has a rotationally non-symmetric shape (Lin discloses the passive illuminator 17 as strip like; [0110]).  

Regarding claim 23, modified Lin teaches the device of claim 1 above, wherein the passive illuminator has a shape of a convex polygon, a star polygon, an ellipse, or a circle (Lin discloses the passive illuminator 17 as an annular structure; [0110]).  

Regarding claim 26, modified Lin teaches the device of claim 1 above, wherein the passive illuminator has a uniform cross-section (Lin discloses the passive illuminator 17 as an annular structure; [0110]).  

Regarding claim 27, modified Lin teaches the device of claim 1 above, wherein the passive illuminator has a ring shape that surrounds an optical axis of the lens (Lin; fig. 8A, passive illuminator 17 comprises a ring shape that surrounds lens 21).  

Regarding claim 30, modified Lin teaches the device of claim 1 above, further comprising a light source that inputs light into one end of the passive illuminator (Lin; fig. 8B, #22, [0110]). 
 
Regarding claim 31, modified Lin teaches the device of claim 1 above, further comprising a light source that inputs light into both ends of the passive illuminator (The modification of the passive illuminator of Lin, with the passive illuminator that accepts light from one ends of the light guide, as taught by Tipgunlakant, has previously been discussed above.  Lin further teaches the is reflected from sample inspection surface F1, the light ray is inputted from the light output surface 123 of the convex lens 12, is outputted from the light input surface 122, passes through the opening 112 and the light output portion 172 on the other end [0112]. Note: The examiner is interpreting the left half of the passive illuminator 17 as being the other end).  

Regarding claim 32, modified Lin teaches the device of claim 1, further comprising a light source that is supplied by a smartphone (Lin; fig. 8A, #22, [0065, 0109]).  

Regarding claim 33, modified Lin discloses the device of claim 1 above, further comprising a diffusor that is placed between the passive illuminator and the object (Lin; fig. 1E, #121, [0071]).  

Regarding claim 34, modified Lin discloses the device of claim 1, wherein the object is a sample holder comprising a first plate, a second plate, and spacers, wherein one or both plates comprise a scale marker, and the plates sandwich a sample into a thin layer.  
Note: The object is not positively recited as being part of the claimed device.  Therefore, what the object is, comprised of, and the function it performs do no further limit the device beyond that of a capability.  That being said, Lin teaches a sample holder 13; [0064])

Regarding claim 35, modified Lin teaches the device of claim 1 above, wherein the object is a sample holder comprising a first plate, a second plate, and spacers, wherein one or both plates comprise a reagent.  
Note: The object is not positively recited as being part of the claimed device.  Therefore, what the object is, comprised of, and the function it performs do no further limit the device beyond that of a capability.  That being said, Lin teaches a sample holder 13; [0064])

Regarding claim 36, modified Lin teaches the method of claim 4 above, wherein the object is a sample holder.  
Note: The object is not positively recited as being part of the claimed device.  Therefore, what the object is, comprised of, and the function it performs do no further limit the device beyond that of a capability.  That being said, the modification of the adapter housing to further comprise a slot for inserting a sample holder into the adapter housing, as taught by Tipgunlakant, has previously been discussed in claim 4 above.

Regarding claim 37, modified Lin teaches the method of claim 4 above, wherein the object is a sample holder comprising a first plate, a second plate, and spacers.  
Note: The object is not positively recited as being part of the claimed device.  Therefore, what the object is, comprised of, and the function it performs do no further limit the device beyond that of a capability.  That being said, the modification of the adapter housing to further comprise a slot for inserting a sample holder into the adapter housing, as taught by Tipgunlakant, has previously been discussed in claim 4 above.

Regarding claim 38, modified Lin teaches the method of claim 4 above, wherein the object is a sample holder comprising a first plate, a second plate, and spacers, wherein the spacers function as a location marker, a scale marker, an imaging marker, or any combination of thereof.  
Note: The object is not positively recited as being part of the claimed device.  Therefore, what the object is, comprised of, and the function it performs do no further limit the device beyond that of a capability.  That being said, the modification of the adapter housing to further comprise a slot for inserting a sample holder into the adapter housing, as taught by Tipgunlakant, has previously been discussed in claim 4 above.

Regarding claim 39, modified Lin teaches the method of claim 4 above, wherein the object is a sample holder comprising a first plate, a second plate, and spacers, wherein one or both plates comprise a scale marker.  
Note: The object is not positively recited as being part of the claimed device.  Therefore, what the object is, comprised of, and the function it performs do no further limit the device beyond that of a capability.  That being said, the modification of the adapter housing to further comprise a slot for inserting a sample holder into the adapter housing, as taught by Tipgunlakant, has previously been discussed in claim 4 above.

Regarding claim 40, modified Lin teaches the method of claim 4 above, wherein the object is a sample holder8Application No. 16/172,465 Response to the Action dated: 09/01/2022Docket No.: ESX-075UScomprising a first plate, a second plate, and spacers, wherein one or both plates comprise a reagent.  
Note: The object is not positively recited as being part of the claimed device.  Therefore, what the object is, comprised of, and the function it performs do no further limit the device beyond that of a capability.  That being said, the modification of the adapter housing to further comprise 

Regarding claim 41, modified Lin teaches the method of claim 4 above, wherein the object is a sample, and wherein the imaging is for a measurement of an analyte in the sample.  
Note: The object is not positively recited as being part of the claimed device.  Therefore, what the object is, comprised of, and the function it performs do no further limit the device beyond that of a capability.  That being said, the modification of the adapter housing to further comprise a slot for inserting a sample holder into the adapter housing, as taught by Tipgunlakant, has previously been discussed in claim 4 above.

Regarding claim 42, modified Lin teaches the method of claim 4 above, wherein the object is a sample comprising a biological sample selected from the group consisting of amniotic fluid, aqueous humour, vitreous humour, blood, breast milk, cerebrospinal fluid (CSF), cerumen (earwax), chyle, chime, endolymph, perilymph, feces, breath, gastric acid, gastric juice, lymph, mucus, pericardial fluid, peritoneal fluid, pleural fluid, pus, rheum, saliva, exhaled breath condensates, sebum, semen, sputum, sweat, synovial fluid, tears, vomit, and urine.
Note: The object is not positively recited as being part of the claimed device.  Therefore, what the object is, comprised of, and the function it performs do no further limit the device beyond that of a capability.  That being said, the modification of the adapter housing to further comprise a slot for inserting a sample holder into the adapter housing, as taught by Tipgunlakant, has previously been discussed in claim 4 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Tipunlakant, and further in view of Larsen (US 2005/0148085 – hereinafter “Larsen”)

Regarding claim 9, modified Lin teaches the apparatus of claim 3 above, further comprising an auxiliary lens having an optical axis aligned with an optical axis of the lens in the camera of the mobile phone when the adaptor housing is engaged with the mobile phone (Lin; figs. 1B in view of 8B, #12, [0109]).
Modified Lin does not teach wherein the auxiliary lens has a diameter that is from 2 mm to 15 mm.  
However, Larsen teaches the analogous art of an imager (Larsen; fig. 14, [0338]) comprising an auxiliary lens (Larsen; [0342]) wherein the auxiliary lens has a diameter that is 9mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the auxiliary lens of modified Lin with the auxiliary lens having a diameter of 9 mm, as taught by Larsen, because Larsen teaches the auxiliary lens having a diameter of 9 mm is a low-cost achromatic lens with a focal length of 50 mm (Larsen; [0342]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Lin and Larsen both teach imaging systems comprising an auxiliary lens. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Tipunlakant, and further in view of Armstrong-Munter (US 2014/0063049 – hereinafter “Armstrong-Munter”)

Regarding claim 17, modified Lin teaches the apparatus of claim 3 above, further comprising:
(a) a diffuser placed at a predetermined distance from the passive illuminator (Lin; fig. 1E, #121, [0071]); and
(b) an opening on the diffuser configured to expose to the camera of the mobile phone at least a part of the exposure aperture in the optics chamber when the apparatus is engaged with 
Modified Lin does not teach the diffuser configured to intercept all light path directly between the passive illuminator and the exposure aperture of the optics chamber.
However, Armstrong-Munter teaches the analogous art of a mobile phone (Armstrong-Munter; fig. 3, #301, [0068]) comprising an illuminator (Armstrong-Munter; fig. 3, #311, [0069]), and an imager comprising a lens (Armstrong-Munter; fig. 3, #304, #321, [0068-0069]) wherein a diffuser is configured to intercept all light path directly between the illuminator and the lens (Armstrong Munter; fig. 3, #325, [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diffuser of modified Lin with a diffuser configured to intercept all light, as taught by Armstrong-Munter, because Armstrong-Munter teaches at least one optical property of the diffuser may be controlled, configured, or programmed to determine a metric of light from at least a portion of an image detected by the camera using light passing through the diffuser with the particular optical property set to a specified level (Armstrong-Munter; [0006]).  The modification having a configuration where the diffuser is positioned between the passive illuminator and the exposure aperture to intercept all light.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified .

Claims 19, 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Tipunlakant, and further in view of Braeckmans et al. (US 2012/0293797 – hereinafter “Braeckmans”).

Regarding claim 19, modified Lin teaches the device of claim 1 above, comprising the passive illuminator. 
Modified Lin does not teach wherein the passive illuminator is formed by a side illumination fiber, wherein the side illumination fiber comprises a core and a cladding layer, and wherein a ratio of transmissivity to reflectivity at an interface between the core and the cladding layer is at least 1:100, or wherein the passive illuminator is formed by a side illumination fiber, and wherein the side illumination fiber is comprises one or more materials selected from the group consisting of a flexible polymer, a plastic, a glass and a rigid dielectric material.
However, Braeckmans teaches the analogous art of a passive illuminator for illuminating an object (Braeckmans; fig. 2A, #110, [0060]) wherein the passive illuminator is formed by a side illumination fiber (Braeckmans teaches the passive illuminator 110 illuminates a side passage 130 formed in the optical device 100; fig. 2A, [0060]), and wherein the side illumination fiber is comprises a polymer or dielectric (Braeckmans; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passive illuminator of modified Lin with the passive illuminator formed by a side illumination fiber comprising a polymer or dielectric, as taught by Braeckmans, because Braeckmans teaches the side illumination fiber comprising a polymer or dielectric eliminates alignment issues that arise with respect to alignment of the passive illuminator in relation to a sample being examined (Braeckmans; [0005]).  One of ordinary skill in the art would have 

Regarding claim 24, modified Lin teaches the device of claim 1 above, comprising the passive illuminator.
Modified Lin does not teach wherein the passive illuminator is a single piece of side illumination fiber.  
However, Braeckmans teaches the analogous art of a passive illuminator for illuminating an object (Braeckmans; fig. 2A, #110, [0060]) wherein the passive illuminator is formed by a single side illumination fiber (Braeckmans teaches the passive illuminator 110 illuminates a side passage 130 formed in the optical device 100; fig. 2A, [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passive illuminator of modified Lin with the passive illuminator formed by a single side illumination fiber, as taught by Braeckmans, because Braeckmans teaches the side illumination fiber eliminates alignment issues that arise with respect to alignment of the passive illuminator in relation to a sample being examined (Braeckmans; [0005]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Lin and Braeckmans both teach a passive illuminator that illuminate an object.

Regarding claim 28, modified Lin teaches the device of claim 1 above, comprising the passive illuminator.
Modified Lin does not teach wherein the passive illuminator is a side illumination fiber, wherein the side illumination fiber comprises a core and a cladding layer, wherein a ratio of transmissivity to reflectivity at an interface between the core and the cladding layer is a value between 1:100 and 1:10.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passive illuminator of modified Lin with the passive illuminator formed by a side illumination fiber comprising a core and cladding layer, as taught by Braeckmans, because Braeckmans teaches the side illumination fiber comprising a core and cladding layer eliminates alignment issues that arise with respect to alignment of the passive illuminator in relation to a sample being examined (Braeckmans; [0005]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Lin and Braeckmans both teach a passive illuminator that illuminate an object.

Regarding claim 29, modified Lin teaches the device of claim 1 above, comprising the passive illuminator.
Modified Lin does not teach wherein the passive illuminator is a side illumination fiber, wherein the side illumination fiber comprises a core and a cladding layer, wherein a ratio of transmissivity to reflectivity at an interface between the core and the cladding layer is 1:10 to 1:1.  
However, Braeckmans teaches the analogous art of a passive illuminator for illuminating an object (Braeckmans; fig. 2A, #110, [0060]) wherein the passive illuminator is formed by a side illumination fiber (Braeckmans teaches the passive illuminator 110 illuminates a side passage 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passive illuminator of modified Lin with the passive illuminator formed by a side illumination fiber comprising a core and cladding layer, as taught by Braeckmans, because Braeckmans teaches the side illumination fiber comprising a core and cladding layer eliminates alignment issues that arise with respect to alignment of the passive illuminator in relation to a sample being examined (Braeckmans; [0005]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Lin and Braeckmans both teach a passive illuminator that illuminate an object.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Tipunlakant, and further in view of Arinaga et al. (US 2005/0069932 – hereinafter “Arinaga”)

Regarding claim 22, modified Lin teaches the device of claim 1 above, wherein the passive illuminator has a shape of a ring having a diameter thereof and a substantially uniform cross-section (Lin discloses the passive illuminator 17 as an annular structure; [0110]).
Lin does not disclose the diameter in a range between 5 mm and 100 mm.  
However, Arinaga teaches the analogous art of a passive illuminator or illuminating an object (Arinaga; “light irradiation device”; [0109]) wherein the passive illuminator has a diameter in a range of between 5 mm and 100 mm (Arinaga; “optical fibers with an inner diameter of about 1 micrometer to about 10 mm; [0109]).
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, view of Tipunlakant, and further in view of Hefti et al. (US 2003/0040004; already of record – hereinafter “Hefti”).

Regarding claim 25, modified Lin teaches the device of claim 1 above, comprising the passive illuminator.
Modified Lin does not teach wherein the passive illuminator comprises at least two segments of side illumination fibers, and wherein the at least two segments form a circular shape.
However, Hefti teaches the analogous art of a passive illuminator (Hefti; fig. 4C, #400, [0039]) wherein the passive illuminator comprises at least two segments of side illumination fibers, and wherein the at least two segments form a circular shape (Hefti; fig. 4C, #124, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passive illuminator of modified Lin with the passive illuminator comprising at least two segments of side illumination fibers, where the at least two segments form a circular shape, as taught by Hefti, because Hefti teaches the passive illuminator comprising the two segments of side illumination fibers provide a structural arrangement to the light guide that effectively provides for sensitive biosensing applications about the entirety of the sample/test portion [0039]).  One of ordinary skill in the art would have expected this modification could have been performed with a . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-10, and 14-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798